DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/21/21 have been fully considered but they are not persuasive.
On page 8 of the reply, Applicant asserts:  “There is no disclosure or suggest that either the ‘flange 120’ of Breay or the ‘shoulder 26’ of Bawa are configured to support the described connector, let alone that such structures could further support any connected tube or conduit. In other words, either Breay nor Bawa disclose or suggest ‘the mounting flange is configured to support the pipe coupler and at least one of: the first pipe member and the second pipe member when mounted to a support surface’ as in claim 1.”
In response, Breay is considered to meet the limitation “wherein the mounting flange is configured to support the pipe coupler and at least one of:  the first pipe member and the second pipe member when mounted to a support surface,” insofar as the holes (220) of the mounting flange permit connection by means of a wire or cable to a given support structure in order to support the pipe coupler (200) and given first and second pipe members that are able to attach to the first and second coupler end portions (120a, 120b) respectively.  It is noted that the first and second pipe members are not positively claimed as part of the invention, so, as such, that Breay’s coupler end portions are of a configuration that allows connection to given pipe members is sufficient to satisfy the limitation.

On page 7 of the reply, Applicant also asserts:  “The Office Action acknowledges that Breay does not teach "the first and second coupler end portions, the coupler central portion and the mounting flange are an integral, one-piece continuous member" as in claim 1 (see Office Action, Pages 3-4). -6- PreFlaherty Pretu corn 17403272.1 Application No. 15/926,297Filed: March 20, 2018
TC Art Unit: 3679Confirmation No.: 5379The Office Action then asserts that Bawa teaches ‘a similar pipe coupler having threaded end portions and a mounting flange that is made as a one piece continuous member (see Fig. 1)’ (see Office Action, Page 4). 
However, Breay clearly states ‘In all cases, a protective sealant (e.g., MIL-S-81733 or MIL-S-4383) may be applied to the faying surfaces between the flange 120 and the tube 110 to seal the adhesive bond (if present) from outside elements and to protect the flange 120 from galvanic effects (depending on the material from which the tube 110 is constructed)’ (see paragraph [0061]). If the tube 110 and the flange 120 (or 210 as appears in the figures) were, in fact, created of a single continuous member as suggested by the Office Action, it is unclear how any such sealant could be applied. Therefore, to modify Breay as suggested would create a system where such a sealant could not be applied in order to ‘protect the flange 120 from galvanic effects’. In other words, Breay teaches away from any such single continuous member construction. 
Regarding Bawa, the Office Action asserts that Bawa teaches a ‘pipe coupler’ with ‘threaded end portions and a mounting flange’. In contrast, Bawa teaches a ‘connector hub 14’ which has a ‘cable receiving end 16 and an opposed cable egressing end 18’. Accordingly, there are no ‘first and second coupler end portions’. Furthermore, Bawa discloses the ‘hub nut 22’ is used to ‘secure connector hub 14 against wall 12’ which teaches two separate element which cannot be reformed as an ‘integral, one-piece continuous member’. 
In other words, Bawa does not disclose or suggest ‘the first and second coupler end portions, the coupler central portion and the mounting flange are an integral, one-piece continuous member’ as in claim 1. 

In response, these arguments were set forth in Applicant’s 01/20/21 reply.  Accordingly, refer to the Office’s response thereto in the Advisory Action mailed 01/29/21.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breay et al (US 2010/0001512 A1) in view of Bawa et al (US 5,295,851).
As to claim 1, Breay et al discloses a pipe coupler (200) for fluidically coupling a first pipe member having a first end to a second pipe member having a first end, the pipe coupler comprising:  a first coupler end portion (120a) and a second coupler end portion (120b), the first coupler end portion being sized and configured for mating and attachment to the first end of the first pipe member and the second coupler end portion being sized and configured for mating and attachment to the first end of the second pipe member; a coupler central portion (110, FIGs. 1A and 2) extending between the first coupler end portion and the second coupler end portions to provide a fluidic path through the first coupler end portion, the coupler central portion and the second coupler end portion; and a mounting flange (210) extending circumferentially outward from the coupler and generally perpendicularly with respect to a longitudinal axis of at least one of the first and second coupler end portions (FIG. 2), the mounting flange having a plurality of holes (220) extending therethrough, wherein the mounting flange is configured to support the pipe coupler and at least one of:  the first pipe member and the second pipe member when mounted to a support surface.
Breay et al fails to teach that the first and second coupler end portions, the coupler central portion and the mounting flange are an integral, one-piece continuous member. Breay et al instead teaches that the flange (210) can be adhesively bonded to the tube (110).
	However, Bawa et al teaches a similar pipe coupler having threaded end portions and a mounting flange that is made as a one piece continuous member (see Fig. 1).
	Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Breay et al such that the mounting flange and coupler are made as an integral, one-piece continuous member, as taught by Bawa et al, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1993).


As to claim 3, Breay et al/Bawa et al discloses the pipe coupler of claim 1 wherein the first coupler end portion and the second coupler end portions are male threaded end portions (see Breay et al, FIG. 2, paragraph [0028]).

As to claim 8, Breay et al/Bawa et al discloses the pipe coupler of claim 1 wherein the pipe coupler is made of black iron, steel, brass, bronze, copper or plastic (see Breay et al, paragraphs [0029], [0034]).


However, polyvinyl chloride (PVC) is a well-known and commercially available material that is known for its electrical properties, durability and flame retardancy.  As such, it would have been an obvious matter of engineering design choice to one of ordinary skill in the art to have selected rubber as the material for the spacer for its desirable physical properties such as dielectric strength and weather/corrosion-resistance.  Moreover, it should be noted that it has been consistently held by case law that the selection of a known material for the reasons that it is known and on the basis of its suitability for the intended use is within the expected level of skill of one of ordinary skill in the art.  See In re Leshin, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Breay’s pipe coupler  to be made of PVC in order to capture PVC’s electrical properties, durability and flame retardancy.

As to claim 12, Breay et al/Bawa et al discloses the pipe coupler of claim 1 wherein the mounting flange extends radially outward from the coupler central portion (see Breay et al, FIG. 2).

Examiner’s Note:

See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

	
Claims 2, 4, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breay et al in view of Bawa et al, and further in view of Applicant’s Admitted Prior Art (hereinafter “AAPA”).

As Applicant did not properly challenge the Examiner’s taking of Official Notice of a pipe coupler having first and second coupler end portions that are female threaded end portions, such is considered to be admitted prior art.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupler end portions of Breay et al to be female, as taught by AAPA, in order to accommodate an application that calls for attachment of male threaded pipes.

As to claim 4, Breay et al in view of Bawa et al discloses the pipe coupler of claim 1 except that the first coupler end portion is a female threaded end portion and the second coupler end portion is a male threaded end portion.
As Applicant did not properly challenge the Examiner’s taking of Official Notice of a pipe coupler having a first coupler end portion that is a female threaded end portion and a second coupler end portion that is a male threaded end portion, such is considered to be admitted prior art.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupler end portions of 

As to claim 15, Breay et al in view of Bawa et al discloses the pipe coupling of claim 10 except that the coupler central portion is formed as an elbow.
As Applicant did not properly challenge the Examiner’s taking of Official Notice of a pipe coupler having a coupler central portion is formed as an elbow, such is considered to be admitted prior art.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupler central portion of Breay et al to be formed as an elbow, as taught by AAPA, in order to accommodate a particular application that necessitates an elbow fitting.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breay et al in view of Bawa et al, and further in view of Komolrochanaporn (US 6,186,558).
As to claim 5, Breay et al in view of Bawa et al discloses the pipe coupler of claim 1 except that the first coupler end portion and the second coupler end portion are sized and configured for threaded attachment to the first pipe member and the second pipe member respectively wherein the first 
However, Komolrochanaporn teaches a similar pipe coupler (10) wherein the first coupler end portion and the second coupler end portion are sized and configured for threaded attachment to the first pipe member and the second pipe member respectively wherein the first coupler end portion and the second coupler end portions have differently sized thread configurations (as at 28 and 36, and/or 38) to permit threaded attachment of the first pipe member to the first coupler end portion and the second pipe member to the second coupler end portion where the first and second pipe members have different diameters.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupler end portions of Breay et al such that the first coupler end portion and the second coupler end portion are sized and configured for threaded attachment to the first pipe member and the second pipe member respectively wherein the first coupler end portion and the second coupler end portions have differently sized thread configurations to permit threaded attachment of the first pipe member to the first coupler end portion and the second pipe member to the 

As to claim 6, Breay et al in view of Bawa et al discloses the pipe coupler of claim 1 except that the first pipe member and the second pipe member have first and second different thread configurations, respectively, and the first coupler end portion and the second coupler end portion have different thread configurations corresponding to respective first and second different thread configurations to permit threaded attachment of the first pipe member to the first coupler end portion and threaded attachment of the second pipe member to the second coupler end portion.
However, Komolrochanaporn teaches a similar pipe coupler (10) wherein the first pipe member and the second pipe member have first and second different thread configurations, respectively, and the first coupler end portion and the second coupler end portion have different thread configurations (as at 28 and 36, and/or 38) corresponding to respective first and second different thread configurations to permit threaded attachment of the first pipe member to the first coupler end portion and threaded attachment of the second pipe member to the second coupler end portion.
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breay et al in view of Bawa et al, and further in view of Perkins (US 3,943,618).
As to claim 7, Breay et al in view of Bawa et al discloses the pipe coupler of claim 1 except that the first coupler end portion has a right threaded configuration and the second coupler end portion has a left threaded configuration.
However, Perkins teaches a similar pipe coupler (see figures) wherein the first coupler end portion has a right threaded configuration and the second coupler end portion has a left threaded configuration.
. 

Claims 10-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breay et al in view of Bawa et al, and further in view of Harbeke (US 4,313,286).
As to claim 10, Breay et al in view of Bawa et al discloses the pipe coupler of claim 1 except that the first end portion and the second end portion each have a generally smooth cylindrical unthreaded interior surface sized for attachment to unthreaded outer end surfaces of the first pipe member and the second pipe member respectively.  
However, Harbeke teaches a similar flanged pipe coupler (120), wherein the first end portion and the second end portion each have a generally smooth cylindrical unthreaded interior surface sized for attachment to unthreaded outer end surfaces of a first pipe member and a second pipe member (122, 124).  


As to claim 11, Breay et al in view of Bawa et al discloses the pipe coupler of claim 1 except that the first end of the first pipe member is a male end having a generally cylindrical smooth unthreaded outer surface and the first end of the second pipe member is a female end having a generally cylindrical smooth unthreaded interior surface; the first coupler end portion of the pipe coupler is a female coupler end portion having a generally smooth cylindrical unthreaded interior surface sized for attachment to the first end of the first pipe member, and the second coupler end portion of the pipe coupler is a male coupler end portion having a generally smooth cylindrical unthreaded outer surface sized for attachment to the first end of the second pipe member.
However, Harbeke teaches a similar flanged pipe coupler (120) wherein the first end of the first pipe member is a male end (124) having a generally cylindrical smooth unthreaded outer surface and the first end of 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Breay et al such that the first end of the first pipe member is a male end having a generally cylindrical smooth unthreaded outer surface and the first end of the second pipe member is a female end having a generally cylindrical smooth unthreaded interior surface; the first coupler end portion of the pipe coupler is a female coupler end portion having a generally smooth cylindrical unthreaded interior surface sized for attachment to the first end of the first pipe member, and the second coupler end portion of the pipe coupler is a male coupler end portion having a generally smooth cylindrical unthreaded outer surface sized for attachment to the first end of the second pipe member, as taught by Harbeke, in order to accommodate a particular application that necessitates joining unthreaded first and second pipes.


However, Harbeke teaches a pipe coupler having a mounting flange (47; Figs. 7 and 8) that is closer to the first coupler end portion than to the second coupler end portion.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Breay et al such that the mounting flange is closer to the first coupler end portion than to the second coupler end portion, as taught by Harbeke, in order to accommodate a particular application that necessitates the mounting flange be closer to the first coupler end portion than to the second coupler end portion.

As to claim 14, Breay et al in view of Bawa et al discloses the pipe coupler of claim 1 except that the mounting flange extends radially outward from one of the first and second coupler end portions.  
However, Harbeke teaches a pipe coupler having a mounting flange (47; Figs. 7 and 8) that extends radially outward from one of the first and second coupler end portions.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Breay et al such that the mounting flange extends radially outward from one of the first and second .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beagen (US 10,981,189) discloses a hanging connector for pipes, wherein an opening is provided on the connector for looping a cable or wire in order to suspend the pipes from a support structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HEWITT II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JAMES M. HEWITT II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679